Pannell, Judge.
Where, as in the present case, a male and female hold themselves out as man and wife for a period of 15 months to the families of both, to their friends, church, employers, and to the general public, and send out birth announcements of the birth of their child, as Mr. & Mrs., and during that time they live together and cohabit as man and wife, and there is evidence that during said time they "considered themselves married,” and that their discussion about, and attempt to secure a license and have a ceremonial marriage was to "prove they were married,” this evidence was sufficient to authorize a finding that a common law marriage existed by reason of an actual present agreement of marriage and the consummation thereof. It follows, therefore, that the finding of the trial judge in the present case to this effect and the denying of the petition for the adoption of the child by its maternal grandparents, where the father of the child was objecting to the adoption of the child without his consent, must be affirmed. No question was raised as to the father’s fitness or his abandonment of the child. Nothing to the contrary was ruled in Peacock v. Peacock, 196 Ga. 441 (26 SE2d 608) in which, although the parties held themselves out to be married, it appeared they knew they were not and never so considered themselves to be, as the male in that case, during the period of time involved, was already married and this was known to the other party.

Judgment affirmed.


Hall, P. J., and Quillian, J., concur.

Submitted July 6, 1972
Decided September 5, 1972
Rehearing denied September 20, 1972
Billy Shaw Abney, Cook & Palmour, A. Cecil Palmour, for appellants.
Fletcher & Watson, Norman S. Fletcher, Shaw & Shaw, George P. Shaw, for appellees.